Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yongbiao Liu on 11/10/2021.

The application has been amended as follows: 

Claim 1 (Currently-Twice-Amended): A method for folding flexible screen of electronic device comprises: a channel element with a bottom and two side walls serving as a spine of a folding electronic device with a front body and a back body, and the front and back bodies are flexibly connected to the side walls of the channel element, inner surfaces of the front and back bodies each comprises a fixed panel and a swing panel, and the swing panels are flexibly connected to the fixed panels ;furthermore when the device is at an open position, the swing panels of the front and back bodies rest on tops ; and
whereas the channel element has side walls that have a height the same as or larger than width of the channel element and outer surface of the front and back bodies are flexibly connected to the side walls of the channel elements at about or close to the half-height of the side walls of the channel element.

Claim 2: (Canceled)

Claim 7 (Currently-Twice-Amended): A method for folding flexible screen of electronic device comprises: a U-shaped channel element with two side walls and a bottom serving as a spine of a folding electronic device with a front body and a back body, and the front and back bodies are flexibly connected to the side walls of the channel element, inner surfaces of the front and back bodies each comprises a fixed panel and a swing panel next to the channel element and the swing panels are flexibly connected to the fixed panels; furthermore when the device is at a fully open position, the swing panels of the front and back bodies rest over the walls of the channel element and are in close proximity along a center axis line of the channel element; furthermore a flexible screen covers across the inner surfaces of the front and back bodies and permanently attached to the fixed panels of the inner surfaces of the front and back bodies and to a ; and
whereas the channel element has side walls that have a height the same as or larger than width of the channel element and outer surface of the front and back bodies are flexibly connected to the side walls of the channel elements at about or close to the half-height of the side walls of the channel element.


Allowable Subject Matter
Claims 1 and 3-7 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claims 1 and 7, patentability exists, at least in part, with the claimed features of “ a channel element with a bottom and two side walls serving as a spine of a folding electronic device with a front body and a back body, and the front and back bodies are flexibly connected to the side walls of the channel element, inner surfaces of the front and back bodies each comprises a fixed panel and a swing panel, and the swing panels are flexibly connected to the fixed panels ;furthermore when the 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment filed on 09/08/2021 has been fully considered and finds the claims allowable with the examiner’s amendments.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841